Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.


                    DISTRICT OF COLUMBIA COURT OF APPEALS

                                   No. 19-CF-964

                         BRAVON M. FREEMAN, APPELLANT,

                                         v.

                             UNITED STATES, APPELLEE.

                           Appeal from the Superior Court
                            of the District of Columbia
                                   (CF2-5644-18)

                         (Hon. Judith A. Smith, Trial Judge)

(Argued June 24, 2021                                       Decided May 5, 2022)

      Dennis M. Hart for appellant.

     Jeffrey S. Nestler, Assistant United States Attorney, with whom Michael R.
Sherwin, Acting United States Attorney at the time, and Elizabeth Trosman and
Chimnomnso Kalu, Assistant United States Attorneys, were on the brief for appellee.

      Before MCLEESE and DEAHL, Associate Judges, and GREENE, Superior Court
Senior Judge. *




      *
          Sitting by designation pursuant to D.C. Code § 11-707(a) (2012 Repl.).
                                        2

      GREENE, Senior Judge, Superior Court of the District of Columbia: Appellant

Bravon M. Freeman challenges the trial court’s denial of a motion to suppress a

handgun and related evidence that Metropolitan Police Officers found during a

traffic stop on December 29, 2017. He argues that the officers who conducted the

warrantless search did not have reasonable suspicion of a crime and that any

evidence found was the result of an illegal search and should have been suppressed.

We affirm.



                               I.     Background



      Appellant was charged in a six-count indictment with Unlawful Possession of

a Firearm, Carrying a Pistol Without a License, Possession of an Unregistered

Firearm, Unlawful Possession of Ammunition, Possession of a Large Capacity

Ammunition Feeding Device, and Possession of an Open Container of Alcohol, in

violation of D.C. Code §§ 22-4503(a)(1) (2021 Supp.), 22-4504(a) (2021 Supp.), 7-

2502.01(a) (2018 Repl.), 7-2506.01(3) (2018 Repl.), 7-2506.01(b) (2018 Repl.), and

25-1001(a)(2) (2021 Supp.).



      The charges all arose the night of December 29, 2017, when officers from the

Metropolitan Police Department (“MPD”) initiated a traffic stop of a vehicle in
                                         3

which appellant was a passenger. The police searched the car and found open

containers of alcohol, drug paraphernalia, and an unlicensed handgun. Appellant

was arrested, and subsequently moved to suppress the physical evidence recovered.

The Honorable Judith Smith presided over the suppression hearing on February 8,

2019, in which the two police officers involved testified for the government.



                             A. Suppression Hearing



      Officer Luke Mundt testified that on the night of December 29, 2017, he and

Officer Nelson Torres were patrolling in Northwest D.C. in a marked scout car as

part of MPD’s crime suppression unit. Mundt testified that part of their duties with

that unit involved traveling to “high crime” areas in order to “suppress the amount

of crime that might be going on” and to “attempt to conduct investigations into

illegal narcotics, weapons offenses[,] and various other crimes.” He said that they

were driving in the 600 block of Park Road around 11:00 pm when they saw a dark-

colored sedan with tinted windows exit the Park Morton public housing complex 1

and drive in the opposite direction from them.




      1
         Officer Mundt referred to the complex as the “Park Morton housing
projects.”
                                           4

      Officer Mundt turned his scout car around to follow the sedan, even though

he had not observed it involved in any traffic violations. 2 During cross-examination,

Officer Mundt explained that he followed the sedan because he was “concern[ed]

[about] where it exited from.” He said that he followed it for approximately one to

one-and-a-half minutes. The sedan turned onto North Capitol Street, described by

Officer Mundt (at the point he observed the sedan) as a four-lane road, with two

lanes traveling north and two lanes traveling south. The sedan was in the far right

lane, traveling southbound. Officer Mundt testified that the officers followed in their

scout car, and around the 2300 block of North Capitol Street, he saw the sedan “veer”

toward the other lane and that both of the vehicle’s driver’s-side wheels briefly

touched, but did not cross, the dashed white paint lines separating the northbound

lanes of North Capitol Street. About one block later, Officer Mundt testified, he

observed the sedan make the same “swerving motion” again, and that in each of

these instances, the sedan failed to engage its turn signal.



      After the second “swerving motion,” Officer Mundt stated, he initiated a

traffic stop because he had just “witnessed two infractions for failure to maintain



      2
        Officer Mundt testified that the tint on the sedan’s front windows “appeared
to be not in compliance” with District tinting laws, but that because he was not
“window tint-certified,” that was not the reason he initiated the traffic stop.
                                          5

lane.” He also explained that as a trained field sobriety officer, he “felt that it was

imperative that [he] stop the vehicle to investigate” whether the driver was possibly

impaired.



      Officer Mundt testified that he approached the driver’s side of the car, and

Officer Torres approached the passenger side, where appellant was seated. Officer

Mundt said that the driver 3 of the car “appeared to be nervous.” Officer Mundt told

the driver that he had pulled the car over for failure to maintain its lane, and asked

the driver for his license, vehicle registration, and insurance. The driver responded

that he had forgotten his license, but handed Officer Mundt a U.S. passport instead.

Officer Mundt testified that he did not see any contraband while he talked to the

driver.



      Officer Torres testified that as he approached the passenger side of the car, he

could smell and see marijuana smoke coming from the front windows. Like Officer

Mundt, Officer Torres said that when he first approached the car, he did not see any

contraband in plain view. However, Officer Torres did notice an empty cardboard

box on the floor by appellant’s feet. He recognized the packaging was for the tequila



      3
         The driver of the car pleaded guilty to possession of a controlled substance,
but as his record is now sealed, we do not identify him here.
                                           6

brand “Patron,” and he asked appellant where the bottle was. In response to Officer

Torres’ question, appellant “manipulate[d] the box by his feet” to reveal a glass

bottle. Officer Torres asked appellant to hand him the bottle, and after confirming

that it contained alcohol with “a little less than a shot left,” he placed it on the roof

of the car.



       Officer Torres asked the driver to step out of the car and moved him to the

street curb behind the car. He then asked appellant to exit the car and had him wait

next to the driver. Officer Torres informed both men that based on the open

container of alcohol found in the car, the police were going to conduct a search for

additional containers of alcohol in the vehicle.



       Additional officers from the crime suppression unit arrived and helped search

the sedan. Officers recovered plastic cups in the door pockets containing a substance

that smelled like alcohol, an unlicensed handgun in the glove box, marijuana and

“edibles” from the front center console, and marijuana from a book bag in the

backseat. As part of Officer Torres’ testimony, the government played a portion of

his Body Worn Camera (“BWC”) footage. Officer Torres specifically pointed out

the partially visible “Patron” box at appellant’s feet.
                                          7

                             B. Trial Court’s Ruling



      On March 1, 2019, Judge Smith denied appellant’s motion to suppress. She

credited the testimony of the two officers, and noted that although Officer Mundt

“made fairly clear his contempt for, or, at a minimum, a dislike of Park Morton

residents,” he was “candid, specific and grudgingly willing to concede any

contradictions in his testimony and in any reports.”



      Judge Smith found that Officer Mundt testified credibly that he saw the sedan

appellant was riding in twice “swerve” into the painted lines dividing the right-side

lane from the left on North Capitol Street. She stated that the word “swerve” is

“somewhat of a strong word” for the circumstances, but that Officer Mundt had also

used the word “veer” to describe the action of the vehicle touching the dividing lines

and then correcting itself. She noted that Officer Mundt was candid that the sedan

never actually crossed the dividing line, but that he believed that touching the line

was a failure by the driver to maintain his or her lane under 18 D.C.M.R. § 2201.6

(2019). That regulation, Judge Smith noted, requires vehicles to “be driven as nearly

as practicable within a single lane and . . . not be moved from that lane until the

driver has first ascertained that such movement can be made with safety.”
                                           8

      Judge Smith found it unnecessary to determine whether simply touching the

dividing lines actually violated the regulation or not, because an officer’s mistake of

law will not invalidate the stop as long as the belief was reasonable. See Heien v.

North Carolina, 574 U.S. 54, 61 (2014). Judge Smith found that Officer Mundt’s

belief that touching the line violated the regulation was reasonable even if it was

mistaken. She explained that the belief was reasonable because “[w]ithin a single

lane could reasonably be interpreted to mean that driving on the line is not within

the lane.” Judge Smith also noted that even if the car’s tires did not actually cross

the line, she found it “highly probable” that at least some part of the car, such as the

sideview mirrors, did cross the divider and therefore created “a traffic safety issue

that is, presumably, the basis for the regulation.”



      Judge Smith found that even though the traffic infraction was “relatively

minor in the scheme of violations” and was potentially even pretextual, the stop was

valid because an individual officer’s subjective motivations for initiating a stop are

irrelevant. See Whren v. United States, 517 U.S. 806, 813 (1996). She further found

that the officers had a sufficient reason to “step[] both [appellant] and the driver out

of the car” because the driver failed to produce his driver’s license and because

appellant smelled like marijuana and had ashes on his pants. Accordingly, Judge
                                          9

Smith ruled that the subsequent search was valid and denied appellant’s motion to

suppress the physical evidence obtained from it.



      Following the trial court’s denial of his motion to suppress, appellant agreed

to a stipulated trial that incorporated the officers’ testimony and BWC footage.

Appellant also stipulated to the following facts:      MPD Officer Heather Shea

responded to the scene of the car’s stop and found a black and silver handgun in the

glovebox. D.C. Department of Forensic Services chemist Dia Ryan also responded

to the scene of the traffic stop and assisted with recovering the black and silver .40

caliber handgun with serial number SCU57831. Ms. Ryan also recovered a .40

caliber firearm with a 15-round capacity magazine, and swabbed the firearm and the

magazine for DNA. DFS chemist Stephanie Hickey tested the DNA and “concluded

that there was extremely strong support” to show that appellant’s DNA profile was

included in the mixture tested. Appellant was not licensed to carry a firearm, and he

had previously been convicted of an offense carrying a possible punishment of more

than one year in prison.      Judge Smith found that appellant was “freely and

voluntarily” entering into the stipulations and waiving his right to a jury trial. She

then found appellant guilty of all six charges in the indictment. Appellant timely

appealed the denial of his motion to suppress.
                                           10

                                    II.    Analysis



      “Our review of a trial court’s ruling on a motion to suppress is narrow in

scope, Womack v. United States, 673 A.2d 603, 607 (D.C.1996), limited to ensuring

that the trial court had a substantial basis for concluding that no constitutional

violation occurred.” Zanders v. United States, 75 A.3d 244, 247 (D.C. 2013)

(internal quotation marks, brackets, and citation omitted). “We view the evidence

and all reasonable inferences therefrom in favor of sustaining the trial court’s

ruling.” Ramsey v. United States, 73 A.3d 138, 142-43 (D.C. 2013) (internal ellipses

and quotation marks omitted). We review the trial court’s legal conclusions de novo,

“but the trial court’s factual findings are left alone unless they are clearly erroneous.”

Zanders, 75 A.3d at 247.



                    A. Appellant’s Fourth Amendment Claim



      Appellant’s first argument is that the police violated his Fourth Amendment

right to be free from unreasonable seizures when they stopped the vehicle he was

traveling in.    Specifically, appellant contends that the officers did not have

reasonable suspicion of a traffic violation when the car in which appellant was

traveling twice touched the lines dividing one lane from another.
                                          11



      In this case, Officer Mundt waited to initiate a traffic stop until he saw the

vehicle in which appellant was a passenger twice “veer” on top of the painted, dashed

lines separating one lane from another. 18 D.C.M.R § 2201.6 provides:

              Whenever any roadway has been divided into two (2) or
              more clearly marked lanes for traffic, the following rules,
              in addition to all other rules consistent with this subtitle
              shall apply: (a) A vehicle shall be driven as nearly as
              practicable entirely within a single lane and shall not be
              moved from that lane until the driver has first ascertained
              that such movement can be made with safety.

(Emphasis added.) The regulation does not define what it means to stay “within a

single lane,” and there appears to be no case law from this jurisdiction interpreting

the requirement.    Appellant argues that Officer Mundt possessed “a mistaken

understanding of the scope of a legal prohibition” in believing that touching, but not

crossing, the painted line dividing two lanes violates 18 D.C.M.R. § 2201.6. Courts

in other jurisdictions, when interpreting similar regulations, have reached divergent

results about whether driving on top of but not crossing the painted white line

constitutes a violation. We agree with those courts that have found it to be a

violation.4


      4
         See, e.g., United States v. Williams, 945 F. Supp. 2d 665, 671-72 (E.D. Va.
2013), in which the court ruled that “a driver who drives his vehicle on the boundary
lines violates” the Virginia statute requiring that vehicles be driven “as nearly as
practicable entirely within a single lane,” “regardless of whether the driver actually
crosses over the boundary lines.” See also United States v. Bassols, 775 F. Supp. 2d
                                           12



      “Statutory interpretation is a holistic endeavor, and, at a minimum, must

account for a statute’s full text, language as well as punctuation, structure and subject

matter.” Baltimore v. District of Columbia, 10 A.3d 1141, 1146 (D.C. 2011)

(emphasis added) (internal quotation marks and citation omitted). With those

considerations in mind, and reading the District’s provision in the context of the

purpose and subject matter of the D.C.M.R. traffic regulations as a whole, we are

satisfied that the analyses of the Williams and Bassols courts are correct.



      First, as the court in Williams observed, “the Ninth Circuit in Colin began its

analysis of the issue by noting that neither the California statute nor state case law

defines ‘drive as nearly as practical entirely within a single lane.’” Williams, 945 F.

Supp. 2d at 673 n.5; see also Colin, 314 F.3d at 443. In contrast, as in Williams, the

D.C.M.R. provides relevant definitions which guide our interpretation. 18 D.C.M.R.

§ 2201.6 requires a vehicle to “be driven as nearly as practicable entirely within a


1293, 1301 (D.N.M. 2011) (see infra). Compare United States v. Colin, 314 F.3d
439, 444-45 (9th Cir. 2002), holding that a vehicle observed drifting onto the solid
white fog line on the far side of the right lane of a highway and traveling along the
fog line for approximately ten seconds, and thereafter drifting to the left side of the
left lane where its left wheels traveled along the solid yellow line for approximately
ten seconds, did not violate §21658(a) of the California Vehicle Code, which
required that a vehicle be driven “as nearly as practical entirely within a single lane”
and “not be moved from the lane until such movement can be made with reasonable
safety.”
                                           13

single lane” whenever upon a “roadway” that has been divided into lanes. Under 18

D.C.M.R. § 9901.1, a roadway is “that portion of a highway which is improved,

designed, or ordinarily used for vehicular travel.” A highway is defined as “the

entire width between the boundary lines of every publicly maintained way.” Id.



      After considering identically worded definitions under Virginia law, the court

in Williams concluded that, because “a lane of travel by definition constitutes the

area between the boundary lines . . . on each side of the lane” as per the definition of

a highway, driving on top of the line violates the statute “regardless of whether the

driver actually crosses over the boundary lines.” Williams, 945 F. Supp. 2d at 672

(emphasis in original).



      Finally, in resolving this issue in favor of appellee here, we find most

compelling the reasoning of the District Court in United States v. Bassols. There,

the Court expressly declined to follow the Ninth Circuit’s interpretation in Colin,

noting that it would “lead[] to an absurd result” if the statute was interpreted to allow

for touching the line, because it would mean that “two vehicles could legally occupy

the same physical space at the same time despite the fact that the vehicles would

collide,” clearly contrary to the safety purposes of the statute. Id. at 1300-01.

Moreover,
                                              14

                 a vehicle that is driving with its tire on a lane marker even
                 poses a risk to other vehicles that are not also driving on,
                 but are close to, the lane marker. Thus, the only way to
                 construe [the statute] without reaching a result that permits
                 two vehicles to occupy the same physical space is to
                 conclude that the “single lane” contemplated by [the
                 legislature] encompasses only that portion of the roadway
                 that is between the lines of stripes that demarcate the
                 “single lane.” Because the lane ends at the point that the
                 lane marker begins, a driver who drives on a lane marker
                 has necessarily failed to drive entirely within a single lane.

Id. at 1301. 5



       In sum, the relevant definitions in the D.C.M.R. and the practical and safety

concerns that would result from a different interpretation, persuade us that driving

on the dividing line, even if not crossing it, is a violation of 18 D.C.M.R. § 2201.6.

Accordingly, Officer Mundt’s stop of the sedan was reasonable, and no

constitutional violation occurred.



                         B. Appellant’s Fifth Amendment Claim




       5
         This case, of course, does not involve a vehicle being operated where the
line encroached upon separates a lane of travel from the road’s edge or shoulder,
sometimes called a “fog line.” See State v. Turner, 170 N.E.3d 842 (Ohio 2020).
Nor does it involve a vehicle encroaching on the line closest to its lane of travel
where a double line separates it from another lane. We do not purport to opine upon
those scenarios, which are not presented here.
                                         15

      Appellant also argues that Officer Torres violated his Fifth Amendment rights

when he asked appellant where the “Patron” bottle was. Appellant failed to raise his

Fifth Amendment claim in his pre-trial motion to suppress, first raising the issue

orally at the suppression hearing. Judge Smith did not rule on the issue, and

appellant failed to seek a ruling.



      “A party who neglects to seek a ruling on his motion fails to preserve the issue

for appeal.” Carter v. District of Columbia, 980 A.2d 1217, 1226 (D.C. 2009)

(quoting Thorne v. United States, 582 A.2d 964, 965 (D.C. 1990)). As appellant

failed to preserve this claim, we review it only for plain error. Howerton v. United

States, 964 A.2d 1282, 1286 (D.C. 2009). The “plain error” standard requires that

appellant demonstrate that there was “(1) error, (2) that is plain, (3) that affects

substantial rights, and (4) that seriously affects the fairness, integrity or public

reputation of judicial proceedings.” Jones v. United States, 124 A.3d 127, 129 (D.C.

2015) (citation omitted).



      The Fifth Amendment provides that “[n]o person . . . shall be compelled in

any criminal case to be a witness against himself.” U.S. CONST.     AMEND.   V. The

Supreme Court has interpreted this right to mean that the government may not use

any statements made by a criminal defendant during a “custodial interrogation”
                                         16

without “demonstrat[ing] the use of procedural safeguards effective to secure the

privilege against self-incrimination.” Miranda v. Arizona, 384 U.S. 436, 444

(1966). However, Miranda warnings are only required when the defendant is subject

to (1) custody, and (2) interrogation. In re I.J., 906 A.2d 249, 255 (D.C. 2006). We

have stated that “[c]ustodial interrogation for Miranda purposes turns on whether

there [is] a formal arrest or restraint on freedom of movement of the degree

associated with a formal arrest.” Castellon v. United States, 864 A.2d 141, 152 (D.C.

2004) (internal quotation marks, brackets, and citations omitted). Therefore, to

determine whether appellant’s Fifth Amendment rights were violated, the initial

question is whether he was in custody for Miranda purposes at the time he responded

to Officer Torres’ question about the “Patron” bottle.



      The Supreme Court has explained, and this court has repeatedly affirmed, that

individuals are not generally in “custody” for Miranda purposes during routine

traffic stops. See, e.g., Berkemer v. McCarty, 468 U.S. 420, 435-41 (1984) (the

roadside questioning of a motorist detained pursuant to a routine traffic stop does

not constitute “custodial interrogation” for the purposes of the Miranda rule);

Karamychev v. District of Columbia, 772 A.2d 806, 809 (D.C. 2001) (“[A]n

individual who has been temporarily detained for a traffic stop generally is not

considered to be ‘in custody’ for purposes of Miranda.”).
                                          17



      However, we have noted that there are exceptions to this general rule. For

example, in White v. United States, we held that an individual was in Miranda

custody during a traffic stop when the officers “initiated their encounter with [the

defendant] by removing him from his car and immediately placing him in

handcuffs.” 68 A.3d 271, 279 (D.C. 2013). We noted that “[h]andcuffing does not

necessarily transform an investigative detention into an arrest, but it is recognized as

a hallmark of a formal arrest.” Id. (internal quotation marks and citations omitted).

In addition to handcuffing, we noted in White that the police did not ask for the

defendant’s license or registration, did not tell him what he had allegedly done

wrong, and did not assure him that he was not under arrest. Id. at 280. Based on the

totality of the circumstances, we found that the defendant was in Miranda custody

because the circumstances would indicate to a reasonable person that this was not

“an ordinary traffic stop.” Id. at 281.



      In contrast to White, the circumstances here were much closer to a “routine

traffic stop” that the Supreme Court has expressly held does not constitute custody

for purposes of Miranda. When Officer Torres approached appellant in the front

passenger seat, he told appellant that it was “no big deal” that he was smoking

marijuana, and directed him to listen to Officer Mundt explain why they had initiated
                                           18

the traffic stop. At that point, appellant had reason to believe that the encounter was

a routine traffic stop because the police had told them that they stopped the car for a

traffic violation. Additionally, Officer Mundt’s request that the driver provide his

license, registration, and insurance information reinforced the appearance that this

was a routine traffic stop. Only seconds later, while appellant was still seated in the

car, did Officer Torres notice the “Patron” box and ask appellant about the bottle.

Both the fact that Officer Torres asked this question almost immediately after Officer

Mundt had requested standard identification documents, and the fact that appellant

was still seated in the vehicle, militate against a finding of custody. It takes more

than stopping a vehicle for a traffic infraction and asking the occupants a few

questions for police action to constitute a “formal arrest” or its functional equivalent.



      Because we conclude that appellant was not in Miranda custody when Officer

Torres asked him about the “Patron” bottle, we need not decide whether the question

constituted “interrogation” under the meaning of Miranda. We hold that appellant’s

Fifth Amendment rights were not violated under any standard of review, much less

under plain error.



                                  III.   Conclusion
                                         19

      We affirm the trial court’s denial of the motion to suppress. Officer Mundt

initiated a traffic stop of the sedan in which appellant was traveling after observing

the vehicle twice “veer” onto the painted lines separating one lane from another.

Officer Mundt’s belief that this violated 18 D.C.M.R. § 2201.6, which requires the

vehicle to travel as “nearly as practicable within a single lane of travel,” was

reasonable (and, indeed, correct as a matter of law) and thus, the resulting traffic

stop was lawfully initiated. We also hold that appellant’s Fifth Amendment rights

were not violated when Officer Torres asked him about the location of a bottle of

alcohol because appellant was not “in custody” under the meaning of Miranda at the

time. Therefore, we affirm the trial court’s denial of appellant’s motion to dismiss.



                          So ordered.